  

EXHIBIT 10.1

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Confidential Separation Agreement and General Release (“Agreement”) is made
and entered into by NanoViricides, Inc., a corporation with offices located at 1
Controls Drive, Shelton, Connecticut 06484 (“Employer” or “Company”), and Eugene
Seymour, who resides at 101 Ocean Avenue, Suite C800, Santa Monica, California
90402 (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, Executive’s employment with Employer is memorialized in a certain
Employment Agreement dated July 1, 2015 (“Employment Agreement”); and

 

WHEREAS, the Parties wish to terminate and replace the Employment Agreement with
this Confidential Separation Agreement and General Release (“Agreement”); and

 

WHEREAS, Executive’s employment with Employer has terminated on the Separation
Date (as defined below); and

 

WHEREAS, Employer and Executive wish to set forth certain understandings in this
Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the legal sufficiency
of which is hereby acknowledged, Employer and Executive do hereby agree as
follows:

 

1.       Last Day of Employment. Executive’s last effective day of employment
with Employer is January 27, 2018 (the “Separation Date”).

 

2.       Final Compensation. Executive acknowledges that on or before the
regular Company pay period following the Separation Date, Employer paid
Executive all payments that he is entitled to receive, that comprise cash
payments including Executive’s pro-rated bonus from the Agreement through the
Separation Date and any and all base compensation earned by Executive through
the Separation Date, less lawful deductions; and reimbursements of any
outstanding expenses in accordance with Company policy. Other than as set forth
in Paragraph 3 below, Executive will not receive, and Executive acknowledges and
agrees that he is not entitled to receive, any further compensation, payment or
benefits of any kind from the Company. Executive further acknowledges that he
would not be entitled to receive the payments and benefits specified in
Paragraph 3 below, absent his execution of this Agreement, and the fulfillment
of the promises made herein. Executive further acknowledge that the payments and
benefits specified in Paragraph 3 are more than that to which Executive is
entitled to receive.

 



   

 

 

3.       Separation Payment. In exchange for agreeing to and complying with the
terms of this Agreement (including the general release it contains), Executive
will receive from Employer, provided Executive has satisfied the Information
Delivery Obligation (as that term is defined herein):

 

(a)       Cash payments equal to the equivalent of Executive’s annual base
compensation of Four Hundred Thousand Dollars and Zero Cents ($400,000.00)
prorated for the period beginning February 1, 2018 and ending on December 31,
2018, less lawful deductions such as, but not limited to, tax withholdings,
FICA, and Medicare (the “Severance Payments”). The Severance Payments shall be
paid to Executive in equal installments for the period beginning on the
Effective Date (as defined in paragraph 25(g) below) and ending on December 31,
2018 in accordance with the Company’s usual payroll schedule, less any periods
previously paid by the Employer to the Executive after the Separation Date.
Payment for the prorated monthly installments of February, March and April,
2018, shall be made on or before May 10, 2018. Thereafter, payments for the
remaining monthly installments, will be made in accordance with the Company’s
usual payroll schedule;

 

(b)       Cash payment in the amount of $10,000 for paid up-front expenses, less
lawful deductions (the “Expense Allocation Payment”). The Expense Allocation
Payment shall be paid to Executive in one lump sum on the first payroll date
immediately following the execution of this Separation Agreement (as defined in
paragraph 24(g) below); and,

 

(c)       Employer will award Executive warrants (the “Warrants”) to purchase
250,000 shares of the Company’s common stock, par value $0.001 per share (the
“Common Stock”) at an exercise price of $2.00 per share and expiring in five (5)
years from the Effective Date. The Warrants shall contain a cashless exercise
provision and vest over three (3) years as follows: 88,333 shares shall vest on
the first anniversary of the Effective Date; 83,333 shares shall vest on the
second anniversary of the Effective Date; and 83,334 shares shall vest on the
third anniversary of the Effective Date. The Form of Warrant is attached hereto
as Exhibit A.

 

4.       Information Delivery. Executive has delivered to and surrendered for
inspection (the “Information Delivery Obligation”): the Company Devices in
Executive’s possession set forth on Schedule A (the “Devices”) and the Company
has retrieved and removed any and all documents, emails and information that is
proprietary to the Company. The Company has delivered to the Executive the
Devices for the Executive’s own personal use. Executive agrees that Executive
has not and shall not from the Separation Date create, develop, maintain, or
cause to or help to create, develop, maintain any sites containing any of
information regarding the Company or its affiliates.

 



 2 

 

 

5.       Release of Claims.

 

(a)       Executive, on behalf of himself and his heirs, executors,
administrators, successors, and assigns, in exchange for the severance payments
and right to receive certain payments set forth in Paragraph 3 hereof, hereby
knowingly and voluntarily releases and forever discharges Employer, and any of
Employer’s parents, affiliates (including related parties), subsidiaries,
divisions, predecessors, successors and assigns, and their current and former
employees, members, attorneys, insurers, officers, shareholders, directors, and
agents, both individually and in their business capacities, and their employee
benefit plans and programs and their administrators and fiduciaries
(collectively referred to throughout the remainder of this Agreement as
“Employer Released Parties”), of and from any and all claims, demands, debts,
actions or causes of action, obligations, damages, and liabilities whatsoever,
at law, in equity, or mixed, known and unknown, asserted or unasserted, which
Executive has or may have against the Employer Released Parties based on any
conduct occurring from the beginning of the world up to and including the date
the last payment of any compensation under this Agreement is made. This release
is intended to have the broadest possible application and includes, but is not
limited to, any claims arising out of or from or regarding or pertaining to any
transaction, dealing, conduct, act or omission, or any other matters or things
relating to the employment or consulting relationship and/or the termination of
the employment relationship, based upon any contract, whether express or
implied, oral or written, tort or public policy, claim for costs, fees or
expenses, or any allegation of illegal employment practices, defamation or
breach of any federal, state or local fair employment practice or equal
opportunity law, or wage and hour law, as amended, including, but not limited
to:

 

(i)       the United States Constitution;

 

(ii)       the Immigration and Nationality Act, 8 U.S.C. § 1101 et seq.;

 

(iii)       Sections 1981 through 1988 of Title 42 of the United States Code, 42
U.S.C. §§ 1981-1988;

 

(iv)       the Executive Retirement Income Security Act of 1974, 29 U.S.C. §
1001 et seq.;

 

(v)       Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.;

 

(vi)       the Age Discrimination in Employment Act, as amended, 29 U.S.C. §
621, et seq.;

 

(vii)       the Older Worker Benefit Protection Act, 29 U.S.C. § 621, et seq.;

 

(viii)       the Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.;

 

(ix)       the Americans With Disabilities Act of 1990, 42 U.S.C. § 12101 et
seq.;

 

(x)       the Occupational Safety and Health Act of 1970, 29 U.S.C. § 651 et
seq.;

 

(xi)       the Consolidated Omnibus Budget Reconciliation Act of 1985, 29 U.S.C.
§ 1161 et seq.;

 

(xii)       the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.;

 

(xiii)       the Family and Medical Leave Act;

 

(xiv)       the Connecticut State Constitution;

 



 3 

 

 

(xv)       Connecticut’s minimum wage and wage payment laws, Conn. Gen. Stat.
Ann. §§ 31-58 to 31-76m

 

(xvi)       The Connecticut Fair Employment Practices Act (CFEPA), Conn. Gen.
Stat. Ann. §§ 46a-51 to 46a-104;

 

(xvii)       The Connecticut Family and Medical Leave Act (CFMLA), Conn. Gen.
Stat. Ann. §§ 31-51kk to 31-51qq;

 

(xviii)       The anti-retaliation provision of the Connecticut Workers’
Compensation Act (CWCA), Conn. Gen. Stat. Ann. §§ 31-275 to 31-355b;

 

(xix)       The Connecticut Whistleblower Law, Conn. Gen. Stat. Ann. § 31-51m;

 

(xx)       The Connecticut Free Speech Law, Conn. Gen. Stat. Ann. § 31-51q;
and/or

 

(xxi)       any other federal, state, city, local or other human rights, civil
rights, wage-hour, wage-payment, immigration, pension, employee benefits, labor,
employment or other laws, rules, regulations, codes, guidelines, constitutions,
ordinances, public policies, contracts (whether oral or written, express or
implied) or tort laws;

 

(xxii)       any claim arising under the health, welfare and/or employee benefit
plans or programs of any of the Employer Released Parties;

 

(xxiii)       any claims arising under any policy, procedure or practice of any
of the Employer Released Parties;

 

(xxiv)       any claims for emotional distress, pain and suffering or mental
anguish; any claims for any costs, fees or other expenses, including but not
limited to any claims for attorney's fees and/or costs; any Employment Agreement
claims arising under the common law; and/or any claims arising under the
Employment Agreement itself; and/or any claims arising under any other
employment or other agreement between Employer and Executive.

 

(b)       Notwithstanding anything to the contrary herein, the Executive’s
release, as set forth in this paragraph, shall not apply to any obligation of
the Employer Released Parties under this Agreement or to any obligation by the
Employer Released Parties to indemnify the Executive for any and all claims
under the Employer Released Parties’ insurance policies (including, without
limitation, general insurance policies, director and officer insurance policies
and/or any employment practice insurance policies), corporate governance
documents (including, but not limited to charters, by-laws, formation documents,
operating agreements, and/or resolutions), by contract and/or under applicable
law, for actions performed within the course and scope of Executive’s
employment.

 

(c)       This Agreement does not prevent Executive from filing a charge with
the Equal Employment Opportunity Commission concerning claims of discrimination,
although Executive specifically waives his right to recover any damages or other
relief in any claim or suit brought by or through the Equal Employment
Opportunity Commission or any other state or local agency on his behalf under
Title VII of the Civil Rights Act of 1964, as amended, the Americans with
Disabilities Act, as amended, or any other federal or state discrimination law,
except where prohibited by law.

 

(d)       Executive acknowledges that certain states provide that a general
release of claims does not extend to claims which the person executing the
release does not know or suspect to exist in your or its favor at the time of
executing the release which, if known, may have materially affected his or its
entering into this Agreement. Being aware that such statutory protection may be
available, Executive expressly, voluntarily and knowingly waives any arguable
benefit or protection from any such statute in executing this Agreement, known
or unknown.

 

(e)       Except as provided in this Agreement, Employer, for good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged,
hereby knowingly and voluntarily releases and forever discharges Executive from
any and all claims, demands, debts, actions or causes of action, obligations,
damages, and liabilities whatsoever, at law, in equity, or mixed, known by the
Employer as of the date of this Agreement. However, notwithstanding anything to
the contrary in the preceding sentence, the Company does not release or
discharge Executive from any claims the Company is required to bring against the
Executive as a result of Executive’s breach of a fiduciary duty to the Company
or wrongful conduct in contravention to any federal, state or local law.

 



 4 

 

 

6.       Executive Acknowledgements and Affirmations.

 

(a)       Executive affirms that Executive has not filed, caused to be filed, or
is presently an adverse party to any claim against Employer.

 

(b)       Executive further affirms that, other than the consideration set forth
in this Agreement, Executive has been paid or received all compensation, wages,
bonuses, commissions, and/or benefits to which Executive may be entitled.

 

(c)       Executive further affirms that Executive understands that all
employment benefits not specifically addressed in this Agreement will end on the
Separation Date.

 

(d)       Executive confirms that, as of the Separation Date, 1,083,813 of the
Company’s Common Stock and 628,571 of the Series A Preferred Shares awarded to
him previous to the Separation Date have vested (“Vested Shares”). Other than
these Vested Shares, and the Warrants granted pursuant to this Agreement in
Paragraph 3.c., Executive is entitled to no other Employer awards of shares,
warrants or options to purchase Company’s stock. Executive has delivered the
certificate representing the 653,571 Series A Preferred Stock to the Company in
exchange for the issuance by the Company representing the 628,571 vested Series
A Preferred Shares within five (5) days from the Effective Date and the Company
shall return the remaining unvested Series A Preferred Shares to unissued
status.

 

(e)       Executive further affirms that he has no known workplace injuries or
occupational diseases.

 

(f)       Executive further affirms that Executive has not been retaliated
against for reporting any allegations of wrongdoing by Employer or its officers,
including any allegations of corporate fraud. Both parties acknowledge that this
Agreement does not limit either party’s right, where applicable, to file or
participate in an investigative proceeding of any federal, state, or local
governmental agency. To the extent permitted by law, Executive agrees that if
such an administrative claim is made, Executive shall not be entitled to recover
any individual monetary relief or other individual remedies.

 

7.       Non-Disparagement.

 

(a)       As further consideration for the severance payments and right to
receive the consideration set forth in Paragraph 3 above, Executive agrees that
he will never make any negative or disparaging statements (orally or in writing)
about the Employer, and any Employer Released Parties, or their products,
services or business practices, except as required by law. Executive further
acknowledges, understands, and agrees that his non-disparagement obligation
prohibits him from making any derogatory or disparaging statements, references,
or comments about the Employer Released Parties to anyone, whether made
directly, indirectly, and whether made in person, in writing, by electronic
communication (whether by personal email or otherwise), in a blog, on a website,
or by any form of social media (e.g., Twitter, LinkedIn or Facebook).

 



 5 

 

 

(b)       Employer agrees that it shall use reasonable and good faith efforts to
ensure that its officers, directors and employees do not make any negative or
disparaging statements (orally or in writing) about Executive, including but not
limited to, statements regarding Executive’s management style, methods of doing
business, role in the community, or treatment of employees.

 

(c)       Nothing in this Agreement shall prohibit either party’s disclosure of
information which is required to be disclosed in compliance with applicable laws
or regulations or by order of a court or other regulatory body of competent
jurisdiction.

  

8.       Confidentiality.

 

(a)       Employer and Executive agree that this Agreement, and any and all
matters concerning Executive’s separation from Employer, will be regarded as
confidential communications between the parties, and that each of them will not
reveal, disseminate by publication of any sort, or release in any manner or
means this Agreement or any matters, factual or legal, concerning this Agreement
to any other person, except as required by law by the Employer (in which case,
Employer and Executive agree to forthwith provide written notice of said legal
process as set forth in Paragraph 14 below prior to the production of the
requested information), nor to any member(s) of the public, newspaper, magazine,
radio station, television station, cable or satellite TV operation, website,
mobile or other mass communications medium other than as provided by Paragraph
8.b., above. Notwithstanding the foregoing, Employer and Executive may reveal
the relevant terms of this Agreement to its/his spouse, tax advisor, and/or an
attorney with whom the parties choose to consult regarding the consideration of
this Agreement, or as may be required by any governmental agency. Further, the
tax treatment and tax structure of the terms of this Agreement may be reported
and disclosed in a matter consistent with all federal, state and local tax laws.
Nothing in this Agreement shall be construed to prohibit you from communicating
with the Equal Employment Opportunity Commission or any comparable state or
local agency, or participating in any investigation or proceeding conducted by
the Equal Employment Opportunity Commission or any comparable state or local
agency.

 

(b)       Nothing in this Agreement or any exhibit or attachment hereto
prohibits or in any way restricts the Parties from disclosing the contents of
this Agreement to, communicating directly with, cooperating with or otherwise
providing information to the U.S. Securities and Exchange Commission or any
other governmental or regulatory body or any self-regulatory organization or
making other disclosures that are protected under applicable law or receiving
awards from or by a government agency for providing information.

 

9.       Non-Disclosure of Confidential Information.

 

(a)       Executive agrees that he will not directly or indirectly publish,
disclose, market or use, or authorize, advise, hire, counsel or otherwise
procure any other person or entity, directly or indirectly, to publish,
disclose, market or use, any confidential or proprietary information and/or
trade secrets of the Company or any of its affiliated or related entities
(collectively, “Confidential Information”), of which Executive became or becomes
aware or informed during Executive’s service with the Company, whether such
Confidential Information is contained in memory, written or other form. Such
Confidential Information is and shall continue to be the exclusive proprietary
property of the Company and its affiliated or related entities whether or not it
was disclosed to or developed in whole or in part by Executive and Executive
agrees that he will not make any copies, in any form, of any Confidential
Information and will not remove any Confidential Information from the Company.

 



 6 

 

 

(b)       Pursuant to the Defend Trade Secrets Act of 2016, Executive
acknowledges that an individual may not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that: (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding. Further, an individual who files a lawsuit for retaliation
by an employer for reporting a suspected violation of law may disclose the
employer's trade secrets to the attorney and use the trade secret information in
the court proceeding if the individual: (a) files any document containing the
trade secret under seal; and (b) does not disclose the trade secret, except
pursuant to court order.

 

11.       Cooperation and Consultancy. Executive shall (i) cooperate fully with
Employer to facilitate introductions to relevant individuals and to assist in
the transfer and management of relationships with strategic partners and other
entities, (ii) assist as necessary in ongoing litigation and disputes regarding
which Executive has knowledge; and (iii) carry out such other additional
activities as Employer and Executive may agree from time to time related to the
transition from Executive to new management, in all cases on the basis that
Executive will receive no additional remuneration for such activities, but will
be entitled to receive reimbursement of agreed expenses, if any.

 

12.       Return of Property. Except as set forth in Section 4 hereof, Executive
hereby agrees that he has already or will promptly, but in any event no later
than the Separation Date return any and all equipment, such as computers,
laptops, smartphones, cellular phones, tablets, and any other equipment
purchased with the Company’s monies without damage and without deleting any
files or document on such devices, and without retaining copies of any Company
and related parties and affiliates proprietary or confidential information
contained in such devices. Executive further agrees that he shall have already
or will promptly, but in any event no later than the Separation Date return any
and all files, confidential information, or other property of Employer, its
subsidiaries, parents, or other direct or indirect affiliates (including but not
limited to files, access keys to Employer’s systems, infrastructure, and
otherwise, confidential or proprietary information or materials derived
therefrom, trade secret information or materials derived therefrom, electronic
information, e-mails and attachments, monthly management financial information
including documents related to related parties or affiliates of the Company,
projections, forecasts, balance sheets, income statements, audited financial
statements, total cost development budgets, actual or prospective client lists,
written proposals and studies, plans, drawings, specifications, reports, books,
accounts, reports to directors, minutes, resolutions, certificates, bank account
numbers, passwords, credit cards, deeds, contracts, records, computer discs,
etc.) without retaining any copies or extracts thereof. Executive further agrees
that he has already or will promptly, but in any event no later than the
Separation Date, remove and delete or cause to be deleted in a permanent manner,
any records, files, emails, documents, that pertain to the Company’s business
that he has or may have on any of his personal devices or on his personal email
account(s) or other social accounts.

 



 7 

 

 

Executive also affirms that he is in possession of all of his property that
Executive had at Employer’s premises and that Employer is not in possession of
any of his property.

 

13.       Employment Agreement Void. Upon the execution of this Agreement, the
Employment Agreement between the parties dated July 1, 2015 shall be null and
void and of no further force and effect, except for Sections 8 and 9 thereof,
which shall survive the Effective Date.

 

14.       Section 409A Compliance. This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”). In furtherance of this intent, and notwithstanding anything to
the contrary in this Agreement, this Agreement shall be interpreted, operated,
and administered in a manner consistent with these intentions, and the payment
of consideration, compensation, and benefits pursuant to this Agreement shall be
interpreted and administered in a manner intended to avoid the imposition of
additional taxes under Section 409A of the Code. The Company makes no
representation or warranty as to the tax treatment of any payments or benefits
under this Agreement and shall not be responsible for any failure of this
Agreement to comply with or be exempt from Section 409A.

 

15.       Notices. Any notice required to be given hereunder may be delivered
(a) in the case of Employer, by first class mail addressed to NanoViricides,
Inc., Attn: Harry Schochat, Esq., 1 Controls Drive, Shelton, Connecticut 06484,
and (b) in the case of Executive, either to Executive personally or by first
class mail to 101 Ocean Avenue, Suite C800, Santa Monica90402 . Notices served
by mail shall be deemed given when they are mailed and notices delivered
personally shall be deemed given when they are delivered.

 

16.       Certain Forfeitures in Event of Breach. Executive acknowledges and
agrees that in the event Executive breaches any material obligation under this
Agreement (including, without limitation, Paragraphs 6 through 12 hereof)
Executive will forfeit his right to receive the payments, Warrants and
variations provided for in Paragraph 3 of this Agreement and, to the extent that
such payments have already been paid to Executive, Employer shall have the right
to recover such payments from Executive, and the Warrants will be cancelled
without compensation. Upon discovery of Executive being in breach of a material
obligation under this Agreement, Employer will provide written notice to
Executive as set forth in Paragraph 14 above of any material breach of this
Agreement, which notice shall include such supporting evidence which Employer
reasonably and in good faith believes demonstrates any such breach (the “Notice
of Breach”). Notwithstanding anything to the contrary herein, Executive will not
forfeit any monetary compensation paid or to be paid under this Agreement on or
before Employer provides a Notice of Breach unless and until: (a) Executive has
had an opportunity to address and/or refute and/or cure any allegation of breach
within thirty (30) days of any such notice, which Employer shall not
unreasonably reject; or (b) there is a final determination by an arbitrator,
pursuant to paragraph 20 herein below and/or a court order that Executive
breached any material provision of this Agreement.

 



 8 

 

 

17.       No Admission of Wrongdoing. The parties agree that neither this
Agreement nor the furnishing of the consideration for this Agreement shall be
deemed or construed at any time for any purpose as an admission by the Executive
or Employer Released Parties of wrongdoing or evidence of any liability or
unlawful conduct of any kind.

 

18.       No Transfer. Executive represents and warrants that he has not sold,
assigned, transferred, conveyed, or otherwise disposed of to any third party, by
operation of law or otherwise, any action, cause of action, suit, debt,
obligations, account, contract, agreement, covenant, guarantee, controversy,
judgment, damage, claim, counterclaim, liability or demand of any nature
whatsoever relating to any matter covered by this Agreement.

 

19.       Governing Law. This Agreement shall be governed by, construed and
enforced in accordance with, the laws of the State of Connecticut, without
regard to its conflict of laws provision or principles.

 

20.       Arbitration. Company and Executive agree that any dispute or
controversy between Company and Executive arising out of or relating to this
Agreement or the breach of this Agreement shall be resolved by arbitration in
New York, New York, in accordance with the Employment Dispute Resolution Rules
of the American Arbitration Association then in effect by a single arbitrator.
The parties shall share all fees and costs payable to the arbitrator or AAA
equally,. All attorneys’ fees, witness fees and other costs shall be paid by the
party that incurs those costs and expenses, except to the extent that a party is
entitled to recover those costs or expenses under applicable law. The arbitrator
shall have the authority to award any remedy, relief, or damages that a court of
competent jurisdiction could order or grant, including without limitation, the
issuance of an injunction. However, either party may, without inconsistency with
this arbitration provision, apply to any court having jurisdiction over such
dispute or controversy and seek interim provisional, injunctive, or other
equitable relief until the arbitration award is rendered or the controversy is
otherwise resolved.

 

21.       Severability. Should any provision of this Agreement be declared
illegal or unenforceable by any court of competent jurisdiction and cannot be
modified to be enforceable, excluding the general release language, such
provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect.

 

22.       Amendment. This Agreement may not be modified, altered, or changed
except in writing and signed by both parties wherein specific reference is made
to this Agreement.

 

23.       Entire Agreement. Except as otherwise specifically referenced herein,
this Agreement sets forth the entire agreement between the parties hereto, and
fully supersedes any prior agreements or understandings between the parties.
Executive acknowledges that he has not relied on any representations, promises,
or agreements of any kind made to his in connection with his decision to accept
this Agreement, except for those set forth in this Agreement.

 

24.       Counterparts. This Agreement may be executed in counterparts, each of
which is an original, including scanned copies or those transmitted by
facsimile, and both of which together evidence the same agreement.

 



 9 

 

 

25.       Executive acknowledges that:

 

a.Executive has twenty-one (21) days to consider this Agreement. Executive
acknowledges that notwithstanding his right to consider this Agreement for
twenty-one (21) days, if Executive signs this Agreement sooner than the
expiration of the twenty-one (21) day period, Executive has done so knowingly
and voluntarily, and has expressly waived his right to consider the Agreement
for the balance of the twenty-one (21) day period;

b.Executive has read this entire Agreement and fully understand its terms;

c.Executive was advised and encouraged to consult with an attorney prior to
signing this Agreement and has had an opportunity to review this Agreement with
an attorney;

d.Once Executive signs this Agreement, Executive has the right to revoke the
Agreement during the immediate seven (7) days following the signing of the
Agreement by sending written Notice of Revocation by email to Jaclyn Ruocco,
Esq., Kane Kessler, P.C. at jruocco@kanekessler.com;

e.Executive is voluntarily entering into this Agreement, knowingly of his own
free will and without undue influence or stress; and

f.Executive would not otherwise be entitled to the payments and benefits
provided by this Agreement.

g.On the eighth (8th) day after Executive signs this Agreement (the “Effective
Date”), this Agreement becomes effective and enforceable if it has not been
revoked.

 

 10 

 

  

The parties knowingly and voluntarily sign this Confidential Separation
Agreement and General Release as of the date(s) set forth below.

 

 

Dated:              Eugene Seymour

  

 

      NanoViricides, Inc.                     Dated:     By:           Anil R.
Diwan, Chairman and President

 

 11 

 